April 7, 2009 Michael C. Volley Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Dear Mr. Volley: Re: The Toronto Dominion Bank Form 40-F for the Fiscal Year Ended October 31, 2008 File No. 1-14446 Set forth below are responses to the comments contained in the letter of the Staff of the Commission (“Staff”) to TD Bank Financial Group (“TD”), dated March 30, 2009.For convenience of reference the comments in the Staff’s letter has been reproduced in bold herein. Exhibit 99.4 Reconciliation of Canadian and U.S. Generally Accepted Accounting Principles 1. Please tell us why you did not report a statement of cash flows prepared in accordance with U.S. GAAP or International Accounting Standard No. 7; or disclose in a note to the financial statements a quantified description of the material differences between your statement of cash flows and a statement of cash flows in accordance with U.S. GAAP or with International Accounting Standard No. 7. In response to the Staff’s comment, we did not report a statement of cash flows in accordance with U.S. GAAP or International Accounting Standard No. 7, and did not disclose the quantified description of the material differences in the statements of cash flows between Canadian and U.S. GAAP or with International Accounting Standard No. 7 in a note to the financial statements because the differences were not material.The differences in the statement of cash flows were largely limited to incremental non-cash adjustments within the operating activities section arising from the U.S. and Canadian GAAP differences identified in the income statement reconciliation.Nonetheless, we will report a statement of cash flows in accordance with U.S. GAAP starting with our filing for the period ended April 30, 2009. TD Bank Financial Group April 7, 2009 Page 2 of 2 Exhibit 99.7 Section 302
